Citation Nr: 9927836	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  96-43 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a ganglion cyst on the 
left foot.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







INTRODUCTION

The veteran had active military service from April 1974 to 
August 1994.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case arises from an August 1995 rating action, 
with which the veteran expressed disagreement in June 1996.  
A statement of the case was issued in July 1996, and the 
veteran's appeal was perfected upon the receipt at the RO of 
a VA Form 9 (Appeal to Board of Veterans' Appeals) in 
September 1996.  Thereafter, the matter was forwarded to the 
Board in Washington, DC, and, in November 1998, the Board 
remanded the present issue to the RO to clarify some 
confusion that had arisen in its decisions regarding the 
location of the cyst for which service connection was sought.  
The requested action was accomplished, a December 1998 
supplemental statement of the case was issued, and the matter 
was subsequently returned to the Board, where the case was 
referred to the service organization representing the veteran 
for final appellate argument.  The representative's arguments 
were received in August 1999. 


FINDINGS OF FACT

1.  The presence of a ganglion cyst in the left foot has not 
been medically demonstrated since the veteran's discharge 
from service.  

2.  The veteran's assertion that she has a left foot ganglion 
cyst is not supported by any medical evidence that would 
render the claim for service connection for that disability 
plausible under the law. 


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a left foot ganglion cyst.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented a well grounded claim. 38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If she has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 2348 (1998).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (formerly known as the United States Court of Veterans 
Appeals) which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  See Morton 
v. West, 12 Vet.App. 477, 480 (1999) (noting that the Federal 
Circuit, in Epps v. Gober, supra, "rejected the appellant's 
argument that the Secretary's duty to assist is not 
conditional upon the submission of a well-grounded claim").

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  See Elkins v. West, 12 Vet.App. 209 (1999).  
"Although the claim need not be conclusive, the statute 
[38 U.S.C.A. § 5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).

A review of the veteran's service medical records shows that 
the presence of a ganglion cyst on the dorsal aspect of her 
left foot was noted at various times throughout her military 
career, including when she was examined in connection with 
her retirement from service in April 1994.  Post-service 
medical records, however, fail to show that the condition has 
persisted.  When examined for VA purposes in connection with 
her claim in January 1995, it was specifically noted that 
there was no cyst present, and no pain.  Examination of the 
left foot revealed "no anatomic deformities" and, 

no cystic swelling indicative of a ganglion cyst.  
The detailed examination of the entire left foot 
including hindfoot, midfoot and forefoot 
examination is all entirely normal.  

The relevant diagnosis was "[h]istory of recurrent . . . 
left foot ganglion cysts, presently none seen."  

On the foregoing record, it is the Board's conclusion that 
the veteran has not submitted a well-grounded claim with 
respect to her attempt to establish service connection for a 
left foot ganglion cyst.  As indicated above, there is no 
medical evidence of record reflecting the current presence of 
that condition, nor has the veteran identified any records as 
currently showing the condition.  In the absence of medical 
evidence showing the current presence of the claimed 
condition, the veteran has failed to satisfy the threshold 
requirement for a well-grounded claim for service connection 
for that disability, as set out in the judicial precedent in 
Caluza, supra, and as imposed by 38 U.S.C.A. § 5107(a) (West 
1991).  In view of this, there is no duty to assist the 
veteran further in the development of her claim, and the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14 (1993), Grivois v. Brown, 6 Vet.App. 136 
(1994).  As claims that are not well grounded do not present 
a question of fact or law over which the Board has 
jurisdiction, the claim for service connection for a left 
foot ganglion cyst must be denied.  

As to the veteran's personal belief in her entitlement to 
service connection, as indicated above, when the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis require such 
expertise.  The Board does not doubt the sincerity of the 
veteran's belief in the validity of her contentions, but she 
does not meet the burden of presenting evidence of a well-
grounded claim merely by presenting her own testimony 
because, as a lay person, she is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu, supra; Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit, supra.


ORDER

Service connection for a ganglion cyst on the left foot is 
denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

